EXHIBIT 10.30
 
DATAWATCH CORPORATION
 
Restricted Stock Unit Agreement for  Employees
 
Datawatch Corporation, a Delaware corporation (the “Company”), hereby grants as
of the award date below (“Award Date”) to the  employee  named below (the
“Participant”), and the Participant hereby accepts, an award (“Award”) of
Restricted Stock Units (“RSU”) that will vest as described in the Vesting
Schedule below, such Award to be subject to the terms and conditions specified
in the attached Exhibit A.


Participant Name:       ___________________________


Award Date:                ___________________________


Number of RSUs:        ___________________________


Vesting Schedule:


Vesting
Date                                                                  Number of
RSUs










[FORM NOTE:  Add the following for those employees receiving grants with an
additional market price trigger:]  [In addition to the foregoing vesting period,
as a further condition to the vesting of any RSU hereunder, the price at which
the Common Stock of the Company trades on a national stock exchange must exceed
$10.00 per share for a period of twenty consecutive trading days on or prior
[Award Date], 2016.]


By signing this Agreement, the Participant acknowledges receipt of a copy of
this Agreement and a copy of the 2011 Equity Compensation and Incentive Plan and
the Prospectus related thereto.


This Agreement will be effective only upon execution by the Participant and
delivery of such signed Agreement to the Company.


IN WITNESS WHEREOF, the Company and the Participant have caused this instrument
to be executed as of the Award Date set forth above.



   
 
___________________________
DATAWATCH CORPORATION
(Participant Signature)
         
 
___________________________
 
(Street Address)
By:__________________________________
 
Name: Michael A. Morrison
___________________________
(City/State/Zip Code)
Title:    President and CEO



 
 

--------------------------------------------------------------------------------

 
Exhibit A


Restricted Stock Unit Agreement for Employees
Terms and Conditions


1. Award.  The Participant is hereby granted an Award of RSUs, effective as
of the date set forth on the cover page attached hereto (the “Award Date”),
subject to the terms and conditions set forth herein (collectively with the
cover page, the “Agreement”), and subject to and governed by the Company’s 2011
Equity Compensation and Incentive Plan (the “Plan”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
Each RSU represents the right to receive one share of the Company’s Common Stock
upon the satisfaction of terms and conditions set forth in this Agreement and
the Plan.
 
2. Vesting.  Except as set forth in Section 6 herein, the RSUs will remain
restricted and may not be sold, assigned, exchanged, pledged or otherwise
transferred by the Participant until the RSUs have become vested pursuant to the
terms of this Agreement.  If the Participant has continued to be an employee of
the Company, then the RSUs will vest as provided on the cover page hereto. Each
date on which a portion of the Award vests shall be referred to herein as a
“Vesting Date.” Notwithstanding the foregoing, in accordance with and subject to
the provisions of the Plan, the Committee may, in its discretion, accelerate the
date that any installment of this RSU becomes vested.
 
3. Distribution of the Award; Dividend Equivalents.  As soon as reasonably
practicable following each Vesting Date (but in no event later than 60 days
following the Vesting Date), the Company will release the portion of the Award
that has become vested as of such Vesting Date in the form of shares of the
Company’s Common Stock.  The Company shall provide the Participant with at least
seven (7) days written notice prior to the Vesting Date; such notice to specify
the amount that the Participant is required to pay to satisfy any applicable
withholding Taxes (as hereinafter below). The Participant may deposit with the
Company an amount of cash equal to the amount determined by the Company, to be
required with respect to any withholding taxes, FICA contributions, or the like
under any national, federal, state, local or other statute, ordinance, rule, or
regulation in connection with the award or settlement of the restricted stock
units (the “Taxes”).  Alternatively, if the Company does not receive such amount
from the Participant at least two (2) days prior to the Vesting Date, the
Company will withhold a number of shares (rounded up to the nearest whole share)
of the Company’s Common Stock with a market value determined as of the close of
business on the Vesting Date) equal to the amount of such Taxes associated with
the vesting or settlement of the Award.
 
The Participant shall have the right to receive dividend equivalent payments
with respect to the Common Stock subject to the Award as provided in this
paragraph.  Upon each Vesting Date, Participant shall be entitled to receive a
dividend equivalent payment in respect of the shares of Common Stock covered by
the Award that are not vested on the record date for each dividend payment, if
any, made by the Company on its Common Stock for which the record date occurred
(i) on or after the Award Date or the immediately preceding Vesting Date, as the
case may be, and (ii) prior to the applicable Vesting Date, in an amount in cash
equal to the amount of any dividend which otherwise would have been paid to the
Participant if such unvested shares had been issued for the benefit of the
Participant on the record dates for such dividend payments, subject to any
applicable withholding for Taxes.  Such dividend equivalent payments may be
settled by the Company subject to such other conditions or terms that the
Committee may establish. Except for dividend equivalent payments, the
Participant shall have no rights as a stockholder, including voting rights, with
respect to the RSUs.


4. Termination of Relationship with the Company.  If the Participant ceases to
be an employee of the Company for any reason, any portion of the Award that has
not become vested on or prior to the date of such cessation shall immediately be
forfeited.
 
5. Award Not Transferable.  The Award will not be assignable or transferable by
the Participant, except by operation of law, or by will or the laws of descent
and distribution.
 
6. Transferability of Award Shares.  Until registered under the Securities Act
of 1933, as amended, or any successor statute (the “Securities Act”), the shares
of Common Stock represented by the RSUs will be of an illiquid nature and will
be deemed to be “restricted securities” for purposes of the Securities
Act.  Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom.  The Company
reserves the right to place restrictions required by law on any shares of the
Company’s Common Stock received by the Participant pursuant to the Award.
 
 
 

--------------------------------------------------------------------------------

 
7. Conformity with the Plan.  The Award is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan. To the extent that
any provision of this Agreement conflicts with the express terms of the Plan, it
is hereby acknowledged and agreed that the terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed to be
amended so as to carry out the purpose and intent of the Plan. By the
Participant’s acceptance of this Agreement, the Participant agrees to be bound
by all of the terms of this Agreement and the Plan.  Notwithstanding any other
provision of this Section 8, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder (“Section 409A”), the
provisions of this Agreement shall comply with, and shall be interpreted in a
manner consistent with, Section 409A.
 
8. No Rights to Employment.  Nothing in this Agreement confers any right on the
Participant to continue employment at the Company or affects in any way the
right of any of the Company to terminate the employment of the Participant with
the Company.  Participation in the Plan shall not form an employment contract or
relationship with the Company or any Subsidiary, create a right to further
employment with the Company or any Subsidiary, or interfere with the ability of
the Company or any Subsidiary to terminate the Participant’s employment
relationship at any time with or without cause.
 
9. Miscellaneous.
 
(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Participant, to the address set forth above or at
the address shown on the records of the Company, and if to the Company, to the
Company’s principal executive offices, attention of the Chief Financial Officer.


(b)           Entire Agreement; Modification.  This Agreement, together with the
Plan, constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  The Company may amend, suspend or terminate the Plan, this Agreement
and the Award granted hereunder at any time; provided, however, that no such
amendment, suspension or termination may materially impair any Award without the
Participant’s written consent.


(c)           Fractional Shares.  If the shares under this Award become issuable
for a fraction of a share because of the adjustment provisions contained in the
Plan, such fraction shall be rounded down to the nearest whole share.


(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(e)   Successors and Assigns.  Except as provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth in
Section 6 hereof.


(f)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of the conflicts of laws thereof.


(g)           Data Protection Waiver.  The Participant understands and consents
to the Company or its agents or independent contractors appointed to administer
the Plan obtaining certain of the Participant’s personal employment information
required for the effective administration of the Plan and that such information
may be transmitted outside of the country of the Participant’s employment and/or
residence.  Information relating to the Participants participation under the
Plan may constitute personal data that is subject to the Company’s policies on
protection and use of personal data.


(h)           Clawback.  This Award and any resulting payment or delivery of
shares of the Company’s Common Stock is subject to set-off, recoupment, or other
recovery or “claw back” as required by applicable law or by a Company policy on
the claw back of compensation, as amended from time to time.


 
 

--------------------------------------------------------------------------------

 
[FORM NOTE:  ADD THE FOLLOWING AND CONSULT LOCAL COUNSEL FOR ADDITIONAL/REVISED
PROVISIONS IN THE CASE OF GRANTS OUTSIDE THE U.S., AS WELL AS FOR ADVICE ON
COMPLIANCE WITH LOCAL SECURITIES REGISTRATION REQUIREMENTS AND AGREEMENT
TRANSLATION REQUIREMENTS.]


[11.         Additional Conditions.


(a)           In accepting the Award, the Participant acknowledges that: (i) the
grant of RSUs is voluntary and occasional and does not create any contractual or
other right to receive future Awards, or benefits in lieu of Awards, even if
RSUs have been granted repeatedly in the past; (ii) all decisions with respect
to future grants of RSUs, if any, will be at the sole discretion of the Company;
(iii) the Participant is voluntarily participating in the Plan; (iv) the RSUs
and the underlying shares of Common Stock are an extraordinary item that does
not constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary, and which is outside the scope of the Participant’s
employment contract, if any; (v) the RSUs and the underlying shares of Common
Stock are not intended to replace any pension rights or compensation; (vi) the
RSUs are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, unfair dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or any Subsidiary; (vii) in consideration of the
Award, no claim or entitlement to compensation or damages shall arise from
termination, forfeiture or cancelation of the RSUs, or diminution in value of
the shares of Common Stock acquired under the Plan, resulting from termination
of the Participant’s employment by the Company or a Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws), and the
Participant irrevocably releases the Company and its Subsidiaries from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, the Participant shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
(viii) in the event of termination of the Participant’s employment (whether or
not in breach of local labor laws), the Participant’s right to receive the RSUs
and any resulting shares under the Plan, if any, will terminate effective as of
the date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of employment (whether or not in
breach of local labor laws) the Board shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Award; and (ix) the rights and benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.


(b)           Neither the Company nor any Subsidiary is providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or the Participant’s acquisition or sale of the
underlying shares of Common Stock.  The Participant is advised to consult with
his or her own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.




[Remainder of Page Intentionally Left Blank]
 


 